 


109 HR 4909 IH: Trade Sanction Avoidance Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4909 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Stark introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the transition and grandfather provisions relating to foreign sales corporations and extraterritorial income. 
 

1.Short titleThis Act may be cited as the Trade Sanction Avoidance Act of 2006. 
2.Repeal of FSC–ETI transition and grandfather provisions 
(a)ETI provisionsSection 101 of the American Jobs Creation Act of 2004 is amended by striking subsections (d) and (f). 
(b)FSC provisionsSection 5 of the FSC Repeal and Extraterritorial Income Exclusion Act of 2000 is amended by striking subsection (c). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
